t c memo united_states tax_court robert dallas petitioner v commissioner of internal revenue respondent docket no filed date john m elias peter j ulrich rita m danylchuk and laura lavie for petitioner wendy d gardner and brian e derdowski jr for respondent kenneth n laptook was substituted as counsel for john m elias after trial and all briefs except respondent’s response to petitioner’s supplement to reply brief were filed memorandum findings_of_fact and opinion colvin chief_judge respondent determined deficiencies in petitioner’s gift_tax of dollar_figure for and dollar_figure for petitioner transferred about percent of the nonvoting_stock of the dallas group of america inc dga an s_corporation the stock of which is not publicly traded to trusts established for the benefit of his sons the trusts in exchange for cash and promissory notes signed by his sons the transfers occurred on date and petitioner and his sons agreed to be bound by a value for dga stock as estimated in a third-party appraisal each promissory note used to pay for the stock at issue in provides it is deemed paid if petitioner dies before it is paid respondent determined that the transactions were bargain sales and thus were gifts the issues for decision are whether the value of the dga stock at issue on date was dollar_figure as respondent determined or dollar_figure as petitioner contends and whether the value of the dga stock at issue on date was dollar_figure as respondent determined or dollar_figure as petitioner contends we hold that the fair_market_value of the amounts are rounded to the nearest dollar dga stock was dollar_figure per share on date and dollar_figure per share on date whether the value of each note was dollar_figure as petitioner contends or dollar_figure as respondent determined we hold that it was dollar_figure unless otherwise specified section references are to the internal_revenue_code as in effect for and and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in whitehouse new jersey when he filed the petition in this case he wa sec_84 years old at the time of trial b dallas group of america reagent chemical research inc in petitioner and thomas skeuse skeuse formed reagent chemical research inc reagent in texas reagent initially processed elemental sulfur and later distributed hydrochloric acid in the 1970s reagent expanded into the ammonium chloride and magnesium silicate businesses formation of dallas group of america inc in date petitioner and skeuse decided to split their interests in reagent reagent spun off its ammonium chloride and magnesium silicate divisions to form dallas group of america inc dga the stock of which petitioner received in exchange for his interest in reagent dga manufactures and distributes ammonium chloride and synthetic magnesium silicate its headquarters is in whitehouse new jersey it is an s_corporation for federal_income_tax purposes dga had nonoperating assets including percent of trenton liberty insurance co unity bankcorp inc stock land in new jersey and split-dollar insurance receivables in and ammonium chloride and magnesium silicate production in the mid-1990s dga sold ammonium chloride to about different distributors in volumes of at least one truckload ammonium chloride is used as an ingredient in fertilizer cattle feed cough medicine and intravenous solutions and in personal products such as cosmetics and shampoo it is also used in galvanizing metal producing dry cell batteries growing baker’s yeast and servicing oil wells as of date dga supplied about percent of the ammonium chloride used in the united_states and canada or big_number tons per year and exported about big_number tons per year about percent of dga’s gross revenue from to was from sales of ammonium chloride trenton liberty insurance co was formed to provide product_liability insurance for dga dga also manufactures synthetic magnesium silicate dga is the only manufacturer of synthetic magnesium silicate in the western hemisphere it markets this product under the trade_name magnesol about percent of dga’s sales of magnesol are to fast food chains such as mcdonald’s dga’s largest customer which use magnesol to filter frying oil from other compounds to extend the life of the frying oil about percent of dga’s sales of magnesol are for use in the manufacture of polymers ten to twenty percent of dga’s sales of magnasol are to international food services and industries about percent of dga’s gross revenue in was from sales of magnasol financial status and senior management petitioner chairs dga’s board his son robert dallas ii robert is president his son david dallas david is chief_executive_officer and john felowitz felowitz is chief financial officer and executive vice president david has worked for reagent or dga since and robert has worked for either reagent or dga since dga paid petitioner and his two sons salaries and bonuses in the following amounts in and dollar_figure dollar_figure dollar_figure big_number big_number big_number -- big_number -- petitioner salary robert salary bonus david salary bonus big_number big_number total big_number big_number -- big_number big_number -- big_number petitioner originally owned all of dga’s series a voting_stock and series b nonvoting_stock paul rosenberg rosenberg and steven holt holt were petitioner’s estate_planning counsel they recommended that petitioner use grantor retained annuity trusts grats and an estate_freeze as part of his estate plan in petitioner and his wife fay dallas fay formed two grats and contributed big_number shares of dga’s series b stock to each trust petitioner transferred another big_number shares to fay in fay died on date at that time she owned the big_number shares rosenberg recommended that fay’s estate retain empire valuation consultants inc empire a business appraiser to appraise the stock as of the date fay died empire appraised the stock in a report dated date empire used a capitalization of income approach to estimate the value of dga stock in doing so empire opined that a reasonable buyer would assume that dga’s net_income would be reduced by percent due to tax-affecting empire also assumed that executive compensation_for petitioner and his sons would be set at about dollar_figure million per year causing dga’s future annual earnings to increase empire applied a 15-percent discount for lack of control and a percent discount for lack of marketability empire concluded that the fair_market_value of a minority interest of dga stock was dollar_figure per share as of date the grats terminated in and big_number shares of dga stock were transferred to robert and david also in petitioner acquired additional shares of series b stock dga used retained earnings to expand dga paid enough dividends to its shareholders petitioner his sons and the trusts established for his sons to pay income_tax that resulted from dividend distributions generally speaking in the context of valuation of stock of an s_corporation tax-affecting is the discounting of estimated future corporate earnings on the basis of assumed future tax burdens imposed on those earnings such as from the loss of s_corporation status and imposition of corporate-level tax see gross v commissioner tcmemo_1999_254 affd 272_f3d_333 6th cir bogdanski federal tax valuation par e i at s-36-38 supp c stock transfers to petitioner’s children stock transfers from petitioner to his sons on a date not stated in the record rosenberg advised petitioner to transfer stock of dga to trusts established for the benefit of his sons in exchange for cash and notes signed by his sons as trustees of the trusts for their benefit promising to pay for the stock petitioner wanted the notes to be deemed paid in full if he died before all payments were made rosenberg and holt chose empire to appraise dga’s series b stock to determine the price for a sale of the stock by petitioner to the trusts petitioner and his sons agreed that the trusts would buy the stock at the price set by empire empire prepared a report dated date and sent it to felowitz empire concluded that the fair_market_value of the series b shares was dollar_figure as of date empire used the same methodology that it had used to appraise the dga shares held by fay’s estate see par b-4 above on date petitioner transferred big_number shares of series b stock to the trust established for the benefit of robert and big_number shares to the trust established for the benefit of david in return each trust transferred to petitioner dollar_figure in cash and a promissory note for dollar_figure collectively the if the notes were deemed prepaid when petitioner died the value of the notes would not be included in his estate notes on the basis of empire’s estimate of the value of the dga stock at issue in dollar_figure petitioner and his sons signed the sale agreements and promissory notes the sale agreements included the following share adjustment clause in the event that the value of the shares is finally determined in any irs proceeding to be greater than dollar_figure per share the number of shares purchased and sold hereunder shall be reduced to the number which is the quotient of dollar_figure divided by the value per share determined in such proceeding in such event buyer shall transfer to seller for no additional consideration the number of shares which is equal to the difference between big_number minus the quotient determined under this sec_1 the note sec_5 include the following self-canceling clause in the event that holder shall die before the maturity_date this note shall be deemed to have been paid satisfied and discharged on the day before the date of the holder’s death in fay’s estate distributed shares of series b stock to robert and shares to david stock transfers from petitioner to his sons on date fay’s estate and the trusts signed an agreement under which the estate transferred big_number shares of series b stock to each of the trusts and each trust transferred to the estate dollar_figure in cash and a promissory note for dollar_figure collectively the notes on the basis of the maturity_date of the notes is date felowitz’s estimate that the stock was worth dollar_figure per share felowitz assumed that empire had correctly valued dga stock at dollar_figure per share as of date and estimated that the value had increased to dollar_figure per share as of date the sale agreements between fay’s estate and the trusts had the following share adjustment clause in the event that the value of the shares is finally determined in any irs proceeding to be greater than dollar_figure per share the number of shares purchased and sold hereunder shall be reduced to the number which is the quotient of dollar_figure divided by the value per share determined in such proceeding in such event buyer shall transfer to seller for no additional consideration the number of shares which is equal to the difference between big_number minus the quotient determined under this sec_1 the notes did not have a self-canceling clause respondent audited petitioner’s gift_tax_return in during the audit respondent’s tax examiner told rosenberg that the notes were self-canceling and thus were worth less than face value because the notes were canceled if the holder of the notes died before payment on date after respondent’s tax examiner told rosenberg about the self-canceling notes petitioner and the trustees of the trusts executed new promissory notes that were the parties do not dispute that the transfers on date are treated as made by petitioner because the shares of dga transferred in the transaction would have passed to him if fay’s estate had not transferred them to the trusts substantially identical to the original notes except that they did not contain the self-canceling clauses after all of the above transactions the big_number shares of series b stock were owned as follows individual petitioner robert david robert’s trust david’s trust number of shares big_number big_number big_number big_number big_number d respondent’s determinations respondent determined the dga stock at issue had a fair_market_value of dollar_figure per share on date and dollar_figure per share on date each of the notes which had a face value of dollar_figure had a fair_market_value of dollar_figure and petitioner is liable for gift_tax as a result of these transfers because he received consideration worth less than the fair_market_value of the transferred stock a contentions of the parties opinion petitioner contends that the fact that the price paid for the dga stock at issue in date was set by empire an unrelated third-party appraiser means the price was the fair_market_value petitioner also contends that testimony of his expert witnesses supports empire’s estimate of the value respondent disagrees with petitioner’s contentions b whether the price for the dga stock at issue was an arm’s- length price petitioner points out that the price paid for the dga stock at issue was set by empire and contends that the parties properly structured and documented the sales of stock at issue as arm’s-length transactions thus establishing the fair_market_value of the dga stock at issue we disagree intrafamily transfers are presumed to be gifts 98_tc_554 82_tc_239 affd without published opinion 786_f2d_1174 9th cir while the presumption may be overcome with evidence see eg estate of stone v commissioner tcmemo_2003_309 we conclude that petitioner has not done so the transactions were designed by petitioner’s counsel to serve petitioner’s estate_planning goals the facts that payment of the notes need not have been made if petitioner had not survived until they were due7 and that the and notes contain a share adjustment clause show that the transactions were for estate_planning purposes petitioner’s sons were not represented by their own counsel in the transactions petitioner’s sons did not negotiate the terms of the agreements and while that is not dispositive see 382_f3d_367 3d cir see discussion of the self-canceling clauses below at par d affg tcmemo_2002_246 it is a factor suggesting the lack of arm’s-length transactions in these circumstances see harwood v commissioner supra pincite family transaction structured by the family accountant with no arm’s-length bargaining did not overcome the family transaction presumption cf estate of stone v commissioner supra arm’s-length transaction where each member of the stone family negotiated the transaction through his or her own independent counsel we conclude that the prices petitioner’s sons agreed to pay for the dga stock at issue were not arm’s-length prices c expert testimony introduction we next consider the matters disputed by the expert witnesses who testified as to the value of the dga stock at issue empire and management planning inc mpi each submitted an expert report for petitioner scott a nammacher nammacher testified for empire and robert p oliver oliver and joseph c hassan hassan testified for mpi appraisal economics inc ae submitted an expert report for respondent t scott vandervliet vandervliet and joseph g kettell kettell testified for ae the primary points of disagreement among the expert witnesses were whether to decrease the assumed income stream from dga because of tax burdens imposed on dga or its shareholders after the hypothetical sale ie tax-affecting whether to increase dga’s assumed income stream on the assumption that dga’s executive compensation will decrease after the hypothetical sale and whether and if so to what extent to apply discounts for lack of control lack of voting power and lack of marketability capitalization rates tax-affecting executive compensation adjustment discounts the following chart summarizes the positions taken in the expert reports empire nammacher mpi oliver hassan ae vandervliet kettell valuation methods capitalization of income discounted cash_flow guideline company capitalization of income guideline company guideline transaction sec_15 for for for for for reduced net_earnings by reduced net_earnings by none reduced expenses by dollar_figure million for compensation adjusted per year for minority interest and lack of control for nonoperating assets lack of marketability none lack of marketability lack of voting power reduced expenses by dollar_figure million for compensation adjusted per year for minority interest and lack of control for operating_assets minority interest and lack of control for nonoperating assets lack of marketability dollar_figure dollar_figure per-share value per-share value dollar_figure none given dollar_figure dollar_figure we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert’s opinion if any we accept 304_us_282 in general we found ae’s report and the testimony of vandervliet and kettell to be more convincing than empire’s and mpi’s reports and the testimony in support of those reports ae’s report and the testimony of vandervliet and kettell were cogent and thorough vandervliet and kettell wrote the ae report and explained it clearly empire’s letter report was by its terms limited nammacher’s testimony in support of empire’s report was unconvincing for reasons stated at paragraph c-2-b-ii below mpi copied portions of its report verbatim from the empire report tax-affecting a background petitioner’s expert witnesses reduced dga’s projected income by percent empire and percent mpi based on tax- affecting empire reduced dga’s projected profits by percent on the assumption that after a sale the corporation will lose its s_corporation status see eg gross v commissioner tcmemo_1999_254 affd 272_f3d_333 6th cir mpi reduced dga’s projected profits by percent because a shareholder is the income of a c_corporation is subject_to income_tax at the corporate level and shareholders are taxed on dividends_paid by a c_corporation sec_11 sec_61 in contrast the income of an s_corporation generally is not taxed at the corporate level but is passed through to the shareholder and taxed to the shareholder when earned whether or not the corporation pays dividends sec_1366 nammacher’s testimony suggests that empire tax-affected dga’s earnings on the assumption that dga would lose its s_corporation status after or as a result of the hypothetical sale of its stock oliver testified that this is why mpi tax-affected dga’s earnings liable for income_tax on s_corporation profits even if those profits are not distributed to the shareholder b whether to assume dga would cease being an s_corporation petitioner points out that dga’s s_corporation_election could be ended at any time petitioner also points out that some potential buyers eg c corporations of dga stock are not qualified to be s_corporation shareholders see sec_1361 sec_1362 there is no evidence in the record that dga expects to cease to qualify as an s_corporation dga has a history of distributing enough earnings for shareholders to pay their individual income_tax liabilities on dga’s earnings there is no evidence that dga intends to change its practice of distributing enough to cover individual income_tax_liability see davis v petitioner contends that dga’s practice of distributing only enough to cover individual income_tax_liability distinguishes this case from gross v commissioner tcmemo_1999_254 in which the corporation distributed substantially_all of its income and thus tax-affecting is appropriate here whether tax-affecting applies turns on valuation principles including consideration of the hypothetical willing seller and buyer the experts and specific facts of the case gross v commissioner f 3d pincite and not necessarily on formulas and opinions proffered by an expert witness see 250_f2d_242 5th cir affg in part and remanding in part on another ground tcmemo_1956_178 94_tc_193 92_tc_312 in addition petitioner misunderstands our analysis of the effect of a shareholder-level tax in gross v commissioner supra our analysis did not depend on the proportion of corporate income continued commissioner 110_tc_530 the assumptions of petitioner’s witnesses that a hypothetical buyer and seller would assume without any supporting evidence that those events would occur detracts from the credibility of their opinions see gross v commissioner f 3d pincite petitioner contends that the testimony of oliver and nammacher establishes that a hypothetical willing buyer would tax-affect earnings in valuing dga stock we disagree i oliver’s testimony oliver initially testified that mpi tax-affected dga’s earnings to apply c_corporation tax_rates and later testified that mpi reduced dga’s earnings to reflect individual income_tax rates oliver was substantially unfamiliar with the mpi reportdollar_figure the mpi report contained passages lifted verbatim from the empire report we give oliver’s testimony little weight continued distributed we said that in determining the present_value of an expected stream of earnings any tax-affecting to reflect the shareholder-level tax burden should be done equally or not at all to both the discount rate and the expected cashflows with the result that in either case the present_value determined would be the same that analysis is independent of the proportion of earnings distributed petitioner also called hassan another mpi employee as a witness however hassan did not testify about tax-affecting executive compensation or discounts ii nammacher’s testimony nammacher testified that he has always tax-affected s_corporation income for the past years an informal poll at a recent conference showed to percent of responding appraisers tax-affect s_corporation income the american society of appraisers asa board_of review rejects any application_for certification if the candidate submits test answers or reports for review that do not tax-affect s_corporation income his experience is that all bankers investment bankers and business brokers use tax-affecting in estimating the value of s_corporation stock and empire uses tax-affecting in valuing s_corporation stock held by employee_stock_ownership_plans esop that it submits to the department of labor we give little weight to nammacher’s testimony about an informal poll at an unidentified conference held on a date not stated in the record nammacher admitted that asa has never issued an official directive or recommendation on tax-affecting s corporations’ earnings nammacher’s claim that asa’s board_of review rejects test answers or reports by a candidate applying for asa certification nammacher’s testimony about whether the tax-affecting adjustment was based on individual or corporate_income_tax rates was vague and suggests that empire applied tax-affecting based on c_corporation income_tax rates which do not apply tax-affecting is unpersuasive because kettell testified that asa’s board_of examiners approved kettell for asa certification even though he submitted a report to the board that did not tax-affect s_corporation income respondent’s expert witnesses do not automatically tax-affect all s_corporation earnings nammacher’s testimony about valuing esop_stock for the department of labor is not convincing because there is no evidence that the department of labor’s definition of value is similar to the definition of fair_market_value in this case c del open mri radiology associates p a v kessler petitioner contends that the reasoning in del open mri radiology associates p a v kessler a 2d del ch supports application of tax-affecting in this case we disagree the issue in del open mri was whether the minority stockholders of delaware open mri radiology associates p a received fair value of the going concern in a merger fair merger price id pincite the court of chancery said the fair merger price had to take into account the loss of the favorable tax treatment for the s_corporation shareholders id pincite the fair merger price reflected equitable considerations including the possibility that in a merger minority shareholders might be squeezed out id pincite fair value in minority stock appraisal cases is not equivalent to fair_market_value 243_f3d_486 8th cir union ill inv l p v union fin group ltd a 2d del ch see cavalier oil corp v harnett a 2d del see also 458_f3d_564 7th cir affg in part vacating in part and remanding 120_tc_174 in del open mri the court of chancery used a method to estimate the fair merger price that considered the difference between the value that a stockholder of delaware radiology would receive in delaware radiology as a c_corporation and the value that a stockholder would receive in delaware radiology as an s_corporation and applied a type of tax-affecting id pincite however the court of chancery did not decide the price that a hypothetical willing buyer would pay a hypothetical willing seller both having reasonable knowledge of all the relevant facts and neither being under compulsion to buy or to sell that we use in this case d conclusion we conclude that there is insufficient evidence to establish that a hypothetical buyer and seller would tax-affect dga’s earnings and that tax-affecting dga’s earnings is not appropriate whether to assume dga would reduce executive compensation respondent contends that dga’s projected net_income should be increased on the assumption that the dallas family officers are receiving unreasonable_compensation and that those amounts would be reduced voluntarily or as a result of litigation brought by a minority shareholder if a minority block of dga shares were sold to an unrelated investor respondent relies on ae’s report to support this position petitioner contends that ae is incorrect and that dga’s compensation to petitioner and his sons would not decrease after the hypothetical sale leading to higher income for dga the record does not contain the quality of factual analysis customarily used by courts in deciding whether compensation is reasonable further there is nothing in the record to suggest that dga is planning to change how it pays petitioner and his sons see davis v commissioner 110_tc_530 thus we have no more reason to assume changes in dga’s executive compensation policies than we have to assume changes in dividend paying policies or a change in its s_corporation statusdollar_figure on this record we unlike ae and empire do not assume dga’ sec_12 we disagree with petitioner’s expert empire on all of these points empire’s position on executive compensation is more continued projected profits will increase as a result of reduced compensation to petitioner and his sons after the hypothetical sale of dga stockdollar_figure discount for lack of control or minority interest a discount for lack of voting power mpi did not apply a discount for lack of control or minority interest because it estimated the value of a minority interest of the dga stock at issue however mpi applied a 5-percent discount for lack of voting power petitioner contends that this discount for lack of voting power is warranted because the stock at issue is nonvoting_stock petitioner contends that nonvoting_stock is worth less than a minority interest because minority shareholders could pool their votes to influence the s_corporation any anticipation of minority shareholders’ pooling continued favorable to respondent than mpi’s position and fairly similar to ae’s position one may ask whether respondent viewed empire’s analysis as a concession of the matter the record makes clear that respondent did not at the start of the trial petitioner’s counsel listed valuation matters in dispute including the executive compensation issue respondent’s counsel concurred that it remained in dispute thus it is clear that both parties understood that the executive compensation issue remained in dispute and thus were on notice of the need to present evidence relating to that issue we do not consider ae’s guideline company and transaction methods because the application of those methods is based on an incorrect assumption that adjustments must be made for executive compensation thus ae’s guideline companies and transaction methods are not comparable to dga and its methods their votes is speculative we conclude that no additional discount is warranted for lack of voting power b minority interest discount for nonoperating assets ae and empire estimated minority interest discounts of percent for nonoperating assetsdollar_figure petitioner does not dispute the appropriateness of a minority interest discount of percent for nonoperating assets c minority interest discount for operating_assets ae applied a 20-percent minority interest discount for operating assetsdollar_figure petitioner contends that amount is too low because ae computed it using a formula based on a control premium and in estimating the control premium ae adjusted for excessive executive compensation we disagree there is no indication that ae based its selection of the control premium on excessive executive compensation discount for lack of marketability each expert concludes that some discount for lack of marketability is appropriate because there was no ready market for dga stock on the valuation dates mpi did not use a separate minority interest discount for nonoperating assets because mpi used a net asset value approach to value a minority interest and because mpi’s method assumed that the dga stock at issue was for a minority interest mpi did not use a minority interest discount for operating_assets because mpi’s method assumed that the dga stock at issue was for a minority interest respondent defends ae’s conclusion that a lack of marketability discount of percent is correct petitioner agrees with mpi that a lack of marketability discount of percent is correct we disagree with petitioner mpi compiled information from private equity week a weekly newsletter on comparable private placements in recent years and found that the mean discount for lack of marketability for restricted_stock like dga’s before wa sec_34 percent from to was percent and from to the present has been percent mpi used the 2-percent discount and adjusted it to percent because dga stock had no prospect of becoming public in more than years we believe mpi should have used the discount studies from the period that includes the transactions at issue the valuation dates are in and when according to mpi the median lack of marketability discount rate was percent we conclude that a 20-percent discount for lack of marketability is appropriate conclusion as to fair_market_value of dga stock we calculated the fair_market_value of dga stock as follows this computation is based on ae’s capitalization of income approach adjusted for executive compensation earnings before interest and tax ebit are adjusted by dollar_figure for and dollar_figure for to correct the adjustment for executive compensation each amount other than percentages and number of shares in this calculation is multiplied by one thousand total equity dollar_figure dollar_figure big_number net sales adjusted ebit dollar_figure less dollar_figure for big_number and dollar_figure for long-term growth rate ebit next months big_number less incremental operating working_capital big_number net operating cashflow for capitalization capitalization rate -3 -3 indicated enterprise value excl nonoperating assets indicated enterprise value rounded plus excess working_capital fair_market_value of business_enterprise nonoperating assets total equity value total equity value rounded big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number discounted equity total equity value discounts for lack of control operating_assets nonoperating assets as-if freely traded value discount for lack of marketability fair_market_value of equity big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number fair_market_value per share number of shares fair_market_value per share big_number big_number the fair_market_value of the dga stock at issue was dollar_figure per share on date and dollar_figure per share on date d fair_market_value of the notes respondent determined that the fair_market_value of each of the notes was dollar_figure which is less than face value because they were self-canceling petitioner contends that the value of each note was its face value of dollar_figure and the self-canceling clauses should be given no effect petitioner contends generally that the promissory notes used to pay for the stock were not self-canceling because they were ambiguous on that point we disagree the notes unambiguously provided that they were self-canceling petitioner contends that we should reform the notes because inclusion of the self-canceling clauses was a drafting mistake we disagree rosenberg testified that he drafted the notes and that he meant for the self-canceling clauses to require the notes to be deemed paid if petitioner died before they were paid holt testified that the intent of the clauses was to treat the unpaid portion of the notes as a gift from petitioner to his sons in the event of petitioner’s death holt’s testimony is corroborated by a memorandum to his file dated date petitioner cites cases which involve typographical errors see eg 92_tc_776 buchine v commissioner tcmemo_1992_36 affd 20_f3d_173 5th cir atkinson v commissioner tcmemo_1990_37 those cases have no bearing here because this case involves no typographical errors petitioner may not disavow the self-canceling clauses petitioner offered no evidence about the value of the notes they are not the result of mistake undue influence fraud or duress we conclude on the basis of the foregoing that the self- canceling clauses must be given effect and that the value of each of the notes is dollar_figure as determined by respondentdollar_figure to reflect the foregoing decision will be entered under rule in the opening brief respondent contended that the share adjustment clauses are void because they are against public policy petitioner did not respond to respondent’s argument we deem this issue conceded because petitioner made no argument about it on brief see 104_tc_719 remuzzi v commissioner tcmemo_1988_8 affd without published opinion 867_f2d_609 4th cir
